Citation Nr: 1100844	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  04-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for aortic insufficiency 
and aortic stenosis status post aortic valve replacement. 

2.  Entitlement to service connection for residuals of a left 
wrist injury, claimed as residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant 
 
 
                                   ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to December 
1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.

In December 2006, the Board remanded these matters to the RO for 
VA treatment records from the VA Medical Center in La Jolla / San 
Diego, California and a VA cardiology examination.  After 
accomplishing the requested action to the extent possible, the RO 
continued the denial of each claims (as reflected in the August 
2009 supplemental statement of the case (SSOC)) and returned 
these matters to the Board for further appellate consideration.  

Thereafter, the claims were remanded again in November 2009 to 
schedule the Veteran for another Board hearing as the Veterans 
Law Judge (VLJ) who conducted the September 2006 hearing was no 
longer with the Board.  In May 2010, the Veteran testified during 
a hearing before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

With respect to the Veteran's service connection claim for 
bilateral knee arthritis, the RO granted service connection for 
this claim in an August 2009 rating decision.  As the RO granted 
in full the benefits on appeal, the service connection claim for 
bilateral knee arthritis is no longer in appellate status and no 
further consideration is required.  

In July 2010, the Board requested a medical expert opinion from 
the Veterans Health Administration (VHA).  A response was 
received in September 2010.  The Veteran and his representative 
were provided with a copy of the medical opinion.  The Veteran's 
representative responded to the letter in November 2010.   
Accordingly, this issue is before the Board for appellate review.  
See 38. C.F.R. § 20.903 (2010).

The issue of entitlement to service connection for residuals of a 
left wrist injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's aortic 
valve disease is congenital and that it was not subject to a 
superimposed disease or injury which created additional 
disability.


CONCLUSIONS OF LAW

Aortic insufficiency and aortic stenosis status post aortic valve 
replacement was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and (3) 
that the claimant is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds that a 
July 2007 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
letter informed the Veteran of what evidence was required to 
substantiate his service connection claims for aortic stenosis 
and aortic insufficiency.  The Veteran was notified of how VA 
determines a disability rating and effective date if his claim is 
granted.  The letter also informed the Veteran of his and VA's 
respective duties for obtaining evidence.  The letter requested 
that he provide enough information for the RO to request records 
from any sources of information and evidence identified by the 
Veteran.  

The July 2007 letter satisfied the duty to notify subsequent to 
the initial AOJ decision.  The Board finds that this error was 
not prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of the supplemental 
statement of the case issued in August 2009 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  The Veteran will not be prejudiced by the 
Board proceeding to decide his claims, as the timing error did 
not affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records, private treatment records, VA examination 
reports dated in January 2003 and June 2009, a September 2010 VHA 
medical expert opinion, lay statements from the Veteran and his 
spouse and a transcript of the May 2010 Board hearing.  

The June 2009 VA examination report reflects that the examiner 
conducted a review of the Veteran's claims file in addition to 
obtaining an oral history from the Veteran.  The examiner 
discussed the relevant evidence of record.  Following the above, 
the examiner provided a diagnosis and a nexus opinion with a 
clear rationale.  As such, the Board finds the June 2009 VA 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any 
VA examination undertaken during an appeal is adequate for rating 
purposes).

Regarding the VHA medical expert opinion dated in September 2010, 
the VHA medical expert reviewed the Veteran's claims file and he 
provided a clear and thorough rationale for his opinions based on 
the evidence of record, general medical principles and medical 
literature.  Accordingly, the Board finds that the VHA medical 
expert opinion is adequate for rating purposes.  See Barr, 21 
Vet. App. at 311.

This claim was previously remanded in December 2006 in order to 
provide the Veteran with a VA cardiology examination and in 
November 2009 to schedule the Veteran for another Board hearing.  
The Veteran underwent a VA cardiology examination in June 2009.  
The examiner reviewed the record and provided an opinion to the 
requested questions with a clear rationale.  Following the 
examination, the RO reviewed the evidence of record and issued a 
supplemental statement of the case in August 2009.  Regarding the 
November 2009 remand, the Veteran was scheduled for Board hearing 
in May 2010 and he was notified of this hearing in an April 2010 
letter.  The record contains a transcript of the May 2010 Board 
hearing.  Accordingly, the Board finds that there has been 
substantial compliance with the December 2006 and November 2009 
remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Board has also reviewed the Veteran's statements and 
testimony in support of his claim.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claims for Service Connection 

The Veteran contends that his aortic insufficiency and aortic 
stenosis, status post aortic valve replacement is related to the 
sinus arrhythmia noted during active military service.  In the 
alternative, he argues that if the heart disorder is considered 
to have existed prior to military service, then it was aggravated 
by service.  

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As noted above, in assessing whether the Veteran is entitled to 
service connection, the Board must first determine whether the 
Veteran has the claimed disorder.  A July 2002 VA treatment 
record shows that the Veteran was diagnosed with severe aortic 
stenosis and aortic insufficiency.  In August 2002, the Veteran 
underwent an aortic valve replacement.  Thus, the Veteran has the 
claimed disorder.

A review of the Veteran's service treatment records shows that 
the Veteran was not diagnosed with aortic insufficiency or aortic 
stenosis during active military service.  However, a February 
1973 treatment record shows that the Veteran had an involved 
history of "falling out" during physical fitness and he was 
diagnosed with a possible viral syndrome.  The Veteran's 
separation examination dated in August 1976 notes that the 
Veteran's heart was clinically evaluated has normal; however, 
there was a notation that the Veteran had sinus arrhythmia and 
early systolic click.  

The Board finds that the persuasive evidence of record reveals 
that the Veteran's aortic insufficiency and aortic stenosis is 
congenital.  The Board observes that the Veteran's private 
physician submitted a letter dated in May 2002 noting that he has 
treated the Veteran since August 2001.  He revealed that the 
Veteran suffers from aortic stenosis and insufficiently and that 
it was his estimate the Veteran had this condition all or most of 
his life.  The physician provided the opinion that the etiology 
was most likely congenital or secondary to rheumatic fever as a 
child or young man.  An April 2005 opinion from a different 
private physician, but from the same medical practice as the 
physician in the May 2002 letter, indicates that he has treated 
the Veteran since August 2001.  He revealed that the Veteran 
underwent a valve replacement with prosthesis and that he was 
told by the cardiac surgeon that he had a bicuspid aortic valve.  
The physician noted that the Veteran suffered from symptoms of 
light headedness, shortness of breath and occasional cold sweats 
with activity during military exercise and that he was told about 
an irregular heart beat during service.  The physician concluded 
that it is more likely than not that the Veteran's cardiac 
problem was related to either a congenital defect or rheumatoid 
fever as a child or young man.  A September 2006 private opinion 
from a vascular surgeon who met with the Veteran and reviewed his 
medical record indicated that the etiology of the Veteran's 
aortic stenosis and aortic insufficiency is most likely related 
to rheumatoid heart disease and it was undoubtedly present since 
young adulthood.  The Board concludes that these opinions 
indicating that the Veteran's aortic stenosis and insufficiency 
is more likely congenital or related to rheumatic fever during 
his youth are of low probative value because they were not 
supported by any rationale.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed); Sklar v. Brown, 5 Vet. 
App. 140 (1993) (the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(the failure of a physician to provide a basis for his or her 
opinion affects the weight or credibility of the evidence).   

As the record contained conflicting opinions of the etiology of 
the Veteran's aortic valve stenosis and insufficiency (although 
it seems that they all suggest that the Veteran had it prior to 
service), the Board sought to clarify the etiology by seeking a 
VHA opinion from a medical expert in the field of cardiology.  
The medical expert observed that the etiology of the Veteran's 
aortic valve disease had been discussed by a number of physicians 
and that some have concluded that it was acquired presumably 
after an episode of sub-clinical rheumatic fever.  The examiner 
explained that this etiology was not likely because rheumatic 
aortic valve disease in the absence of rheumatic mitral valve 
disease in not generally thought to occur.  The Board finds this 
opinion to be persuasive as the examiner provided a clear 
explanation based on general medical principles to support his 
opinion.  The medical expert determined that he agreed with the 
opinions from the physicians that thought the Veteran's aortic 
valve disease was congenital and had been present at birth.  He 
observed that the surgical report revealed that during surgery 
the surgeon described a bicuspid valve.  The medical expert 
explained that bicuspid valves are not rare and are thought to 
affect up to about 2 percent of the population.  He noted that 
this aortic valve abnormality is usually well tolerated for 
decades before it sometimes becomes medically significant in the 
adult.  The medical expert determined that the time course of the 
Veteran's illness reflects this etiology.  He noted that the 
pathologist did not find any evidence of a bicuspid valve.  The 
medical expert emphasized that this is not necessarily a contrary 
finding from the surgeon.  He clarified that the pathologist did 
not examine an intact aortic valve as the surgeon dissected the 
diseased aortic valve into fragments.  The pathologist examined 
four large fragments and the evidence for a bicuspid 
configuration was likely lost during dissection and he was unable 
to corroborate the surgeon's clinical observation.  He noted that 
the surgeon was in the obvious position to make the diagnosis 
prior the disease valve being excised.  The medical expert 
provided the opinion that the surgeon's intra-operative 
observation seems in retrospect to be the correct one and he 
confidently concludes that the Veteran had bicuspid valve aortic 
insufficiency and stenosis, which is a congenital abnormality.  
The Board finds this opinion to be very persuasive and highly 
probative as the medical expert provided a very thorough 
explanation based on the evidence of record and basic medical 
principles in the field of cardiology.  He also clearly explained 
why he thought the opinions for another etiology was not correct.  
Accordingly, the Board concludes that the preponderance of the 
evidence shows that the Veteran's aortic stenosis and aortic 
insufficiency is a congenital disorder.

VA regulations provide that congenital or developmental defects 
are not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c) (2010).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for the Veteran's aortic insufficiency and aortic 
stenosis, as this is not a disease or injury within the meaning 
of applicable legislation relating to service connection. 38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically 
prohibit service connection for the Veteran's congenital aortic 
valve disease unless such defect was subjected to a superimposed 
disease or injury which created additional disability.  See 
VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) 
(Oct. 30, 1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, unless 
the defect was subject to a superimposed disease or injury). 

The Board notes that a September 2006 private opinion from a 
vascular surgeon that had reviewed the Veteran's medical records 
provided an opinion that the Veteran's aortic stenosis and 
valvular insufficiency more likely than not was exacerbated 
during active service beginning in 1972.  He noted that this is 
quite common since effort tolerance remains exceptionally good 
for many years even with severe valvular stenosis and eventually 
dyspnea, orthopnea and palpitations develop progressing to 
syncope, angina and sudden death if left untreated.  The Board 
finds that this opinion is of low probative value as the valvular 
surgeon did not provide a clear explanation for his opinion that 
the Veteran's heart disorder was exacerbated by military service.  
He did not discuss the medical evidence in the Veteran's military 
record that would indicate that the Veteran's aortic stenosis and 
valvular insufficiency was exacerbated during military service.  
In addition, the statement that it is common that the Veteran's 
condition exacerbated since effort tolerance remains 
exceptionally good for many even with severe valvular stenosis 
and eventually dyspnea, orthopnea and palpitations develop 
indicate that any increase in severity during service is due to 
the natural progression of the disease.  Furthermore, 
exacerbation of a disorder does not necessarily mean that there 
was a superimposed disease or injury.

The Board observes that there is no competent medical evidence in 
the record that indicates the Veteran's congenital aortic 
stenosis and aortic insufficiency was subjected to a superimposed 
disease or injury which created additional disability during 
military service.   In fact, there is medical evidence to the 
contrary.  In this regard, the VHA medical expert in September 
2010 and the VA examiner asserted that the sinus arrhythmia 
documented in service is considered normal.  The VHA medical 
expert also explained that the early systolic click that was 
mentioned in the service treatment records is not considered 
abnormal.   He also observed that much has been made of the 
instance noted in February 1973 when the Veteran apparently fell 
out of physical training while running.  The medical expert 
emphasized that once cardiovascular symptoms arise, they are 
progressive in nature, becoming worse with time.  There is no 
supporting evidence for that in the Veteran's case.  He completed 
Marine Corps training, performed admirably on the football field 
and he was able to work physically without symptoms for many 
years after military service in construction.  Therefore, the 
medical expert concluded that he would discount any notion that 
these isolated symptoms with physical activity during military 
service were an expression of aortic valve disease.  The VHA 
medical expert also concluded that there was no evidence that 
military service in any way influenced the progression of his 
congenital bicuspid valve problem.  Conversely, he asserted that 
it can be argued that the physical training and football 
experience during military service was overall beneficial to his 
health.  Based on the foregoing, the medical expert concluded 
that the Veteran's aortic valve disease progressed as expected 
and the activities during military service did not influence the 
progression.  The medical expert also explained why he disagreed 
with the September 2006 private opinion.  He stated that the 
exertion symptoms in service were those to be expected during the 
rigors of military life and that it would be another 25 years 
before the Veteran experienced any symptoms of aortic valve 
disease requiring aortic valve replacement.  He asserted that the 
September 2006 medical opinion does not equate with what the 
medical community knows about the natural history of aortic valve 
disease.  The medical expert observed that during the Veteran's 
years of military service, his congenital bicuspid valve was 
asymptomatic and it was not a limited factor.  He also concluded 
that there is no corroborating evidence from the Veteran's record 
or the medical literature for the assertion that "the condition 
more likely than not was exacerbated his active service beginning 
in 1972."  The Board finds that this opinion is highly 
persuasive as the examiner provided a well explained rationale 
for his opinion supported by the evidence in the claims file, 
general medical principles and medical literature.  

The Board notes that the Veteran and his representative contend 
that his aortic valve disorder is related to active military or 
that it was aggravated by active military service.  The Board 
finds that the Veteran and his representative, as lay persons, 
are not competent to provide a medical opinion on the etiology of 
his aortic stenosis and aortic insufficiency, which requires 
specific medical knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.19 (a)(1) (2010) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  

Based on the foregoing, the Board finds that the preponderance of 
the evidence shows that the Veteran's aortic insufficiency and 
aortic stenosis status post aortic valve replacement is 
congenital and it was not subjected to a superimposed disease or 
injury which created additional disability due to military 
service.  Thus, the benefit of the doubt doctrine is not 
applicable in this case.  Accordingly, entitlement to service 
connection for aortic insufficiency and aortic stenosis status 
post aortic valve replacement is not warranted.



ORDER

Entitlement to service connection for aortic insufficiency and 
aortic stenosis status post aortic valve replacement is denied.



REMAND

After a review of the record, the Board concludes that further 
development is necessary prior to adjudicating the remaining 
issues on appeal.  

The Board observes that the Veteran contends that he fractured 
his left wrist in the fall of 1976 due to a football injury 
during military service.  He asserted that he was placed in cast 
by the VA shortly after he was discharged from military service 
in December 1976.  A review of the service treatment records 
shows that the Veteran did not complain of or receive treatment 
for a left wrist fracture or a left wrist injury during military 
service.  VA treatment records dated in November 1979 reveal that 
the Veteran complained of increased pain in the left wrist.  He 
also provided a history of falling on his left wrist four years 
ago with intermittent pain.  X-rays revealed a nondisplaced 
fracture through the scaphoid with indistinct margins indicating 
a subacute time-course.  The proximal fragment had possibly 
increased in density, bringing up the question of osteonecrosis.  
The Board notes that the Veteran has a current diagnosis of 
avascular necrosis and radioscaphoid joint arthritis.  The Board 
finds that the Veteran's report of a left wrist injury during 
service is competent and credible.  As there is evidence that 
indicates the Veteran injured his left wrist during military 
service resulting in intermittent residual pain, the Board finds 
that the Veteran should be provided with a VA examination and 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the etiology of 
the Veteran's left wrist disorder.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether the 
Veteran's avascular necrosis of the left 
wrist, radioscaphoid joint arthritis or 
any other current left wrist disorder 
found on examination is at least as 
likely as not (i.e., a fifty percent or 
greater probability) related to the 
Veteran's active military service to 
include a left wrist injury from a fall 
in 1976.  The examiner should provide a 
complete rationale for all conclusions 
reached.  Please send the claims folder 
to the examiner for review in 
conjunction with the examination.

2.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claim of 
entitlement to service connection for 
residuals of a left wrist fracture, based 
on a review of the entire evidentiary 
record.  If the benefits sought on appeal 
remains denied, the RO should provide the 
Veteran with a supplemental statement of 
the case and the opportunity to respond 
thereto.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).
   

____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


